Case 4:18-cv-00298-CVE-JFJ Document 160 Filed in USDC ND/OK on 04/03/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OKLAHOMA

   Michael Parga, et al.,
                                             Plaintiff(s),

   vs.                                                           Case Number: 18-cv-00298-CVE-JFJ
                                                                 Proceeding: Motion Hearing
   Tulsa County, et al.,                                         Date: 4-3-2020
                                           Defendant(s).         Court Time: 10:00 a.m.

                                                   MINUTE SHEET

    Jodi F. Jayne, U.S. Magistrate Judge                 S. Cope, Deputy Clerk    C1, Reporter

   Counsel for Plaintiff: Hayley Horowitz, Alex Twinem, Kristina Saleh, Ryan Downer
   Counsel for Defendants Vic Regalado, Board of Co. Commissioners: Douglas Wilson
   Counsel for Special Judges: Erin Morgan Moore, Stefanie Erin Lawson, Devan A. Pederson
   Minutes: Telephone conference held regarding Plaintiffs’ Motion to Compel Representatives of
   Defendants Tulsa County Board of Commissioners and Sheriff Vic Regalado to Appear for
   Depositions (ECF No. 88); Defendant State Judge Ludi-Leitch’s Motion for Protective Order
   (ECF No. 89); Defendant State Judge William Musseman’s Motion for Protective Order (ECF
   No. 96); Defendant State Judge Dawn Moody’s Motion for Protective Order (ECF No. 97);
   Tulsa County Sheriff’s Motion to Quash 30(B)(6) Depositions Notice and or Protective Order
   (ECF Nos. 98, 100); Board of County Commissioners of the County of Tulsa’s Motion to Quash
   30(B)(6) Depositions Notice and or Protective Order (ECF Nos. 99, 101) and Defendant’s
   Motion to Stay 30(B)(6) Depositions (ECF No. 105). Arguments heard. Motion to Stay 30(B)(6)
   Depositions (ECF No. 105) is denied as stated in the hearing. Remaining motions taken under
   advisement. Separate Order to be entered.




                                      Court Time: 10:07 a.m. - 12:08 p.m.




   Minute Sheet General                                                                             CV-01 (12/04)
